UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-6450



JEREMIAH ROYSTER,

                  Petitioner - Appellant,

          v.


MARVIN L. POLK,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:06-hc-02157-BO)


Submitted:   July 31, 2008                  Decided:   November 10, 2008


Before MICHAEL, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeremiah Royster, Appellant Pro Se. Clarence Joe DelForge, III,
Assistant Attorney General, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jeremiah Royster, a North Carolina inmate, filed a 28

U.S.C. § 2254 (2000) petition attacking his prison disciplinary

violations for assault and possession of a weapon.                  In his § 2254

petition, Royster specifically claimed that he lost good time

credits as a result of the convictions.                   The district court

summarily dismissed the § 2254 petition noting that “Royster is not

incarcerated because of the disciplinary proceeding and this is not

the appropriate statute under which the action may be brought.

Royster may have an action, if he has one at all, under 42 U.S.C.

§ 1983.”     (ER 49).

             We   granted    a   certificate     of     appealability    on   the

following two issues, whether: (1) Royster was erroneously denied

the right to proceed under 28 U.S.C. § 2254; and (2) Royster was

denied procedural due process for the institutional convictions at

issue.   For the reasons that follow, we affirm.

             In his informal brief, Appellee has rightly conceded that

Royster should have been allowed to proceed under § 2254.                 Because

he challenges the loss of good time credits, Royster’s action at

its   core    seeks     to   shorten   the     length    of   his    confinement.

Therefore, the action sounds in habeas.            Preiser v. Rodriguez, 411

U.S. 475, 489 (1973); Plyler v. Moore, 129 F.3d 728, 733 (4th Cir.

1997).




                                       - 2 -
           Regarding Royster’s substantive claim that he was denied

due process at his disciplinary hearing, our review of the record

reveals no constitutional violations. Royster was afforded the due

process   safeguards   required   for     inmate   proceedings.      Wolff

v. McDonnell, 418 U.S. 539 (1974); see also Baxter v. Palmigiano,

425 U.S. 308, 315-22 (1976) (discussing limited range of inmate

rights in prison disciplinary proceedings); Brown v. Braxton, 373

F.3d 501, 504-05 (4th Cir. 2004) (noting inmates have no right to

confront adverse witnesses in institutional proceedings).

          Accordingly, we affirm.       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                                  AFFIRMED




                                  - 3 -